Citation Nr: 0217396	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which determined that new and material evidence 
had not been submitted to warrant reopening the claim of 
entitlement to service connection for a lung disorder. 


FINDINGS OF FACT

1.  In an unappealed decision of January 1999, the RO 
refused to reopen the claim of entitlement to service 
connection for a lung disorder on the basis that new and 
material evidence had not been submitted to warrant 
reopening the claim. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in January 1999 is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

The RO's January 1999 refusal to reopen the claim of 
entitlement to service connection for a lung disorder is 
final; evidence submitted since that denial is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (in effect 
prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

With respect to reopening, the amendments at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) redefine new and material 
evidence and the duty to assist in applications to reopen 
previously and finally denied claims but were made effective 
as of the date of publication (August 29, 2001) and apply 
only to applications to reopen a previously denied claim 
filed on or after August 29, 2001.  

Here, the application to reopen was filed prior to the 
effective date of the new regulations applicable to 
reopening.  Thus, the new VCAA regulations above do not 
apply to an application to reopen a previously denied claim 
which, as in this case, was pending on August 29, 2001.  In 
this matter, the Board will decide the claim under the prior 
version of the regulation.

New and Material Evidence

The veteran's service medical records contain no findings of 
lung disease or treatment.  

The veteran's VA chest x-ray of February 1980 was negative.

Private medical records from Cranford L. Scott, M.D. show 
that on the initial internal medical evaluation was 
completed in April 1987.  The veteran complained of 
shortness of breath that had developed over the years.  It 
was noted that the veteran initially made the complaints in 
1968, when he started having shortness of breath and 
wheezing once or twice a month.  He never saw a physician 
for this ailment, but the symptoms had become more frequent.  
He had not taken any medication for the complaint.  The 
veteran reported that to his knowledge, he had never been 
exposed to asbestos, and never suffered from tuberculosis, 
pneumonia, cancer, hepatitis or heart attacks.  Other than 
colds, the flu or transient respiratory infections, he had 
not seen a physician for specific chronic medical problems.  
In the report, it was noted that the veteran was stationed 
in Nevada for an atomic bomb explosion for a three-week 
period in 1953, but he did not develop any symptoms of 
radiation sickness.  Dr. Scott further commented that there 
was not apparent evidence to suspect any radiation injuries 
to the lungs.  Regarding the veteran's respiratory problems, 
Dr. Scott diagnosed chronic restrictive pulmonary disease 
and chronic obstructive pulmonary disease.  He opined that 
the veteran's complaint of shortness of breath was probably 
due to his history of cigarette smoking and possibly related 
to the pneumotoxin he worked with when he was employed as a 
metal grinder for General Motors and Zero Manufacturing 
Company.  The veteran was not able to recall whether there 
was any direct exposure to asbestos while working.  Dr. 
Scott pointed out that this was a consideration that needed 
to be ruled out in view of the chronic restrictive findings.  
In a May 1987 report of the follow-up consultation, Dr. 
Scott referred back to the opinions noted at the time of the 
initial evaluation.  No other opinions were offered 
regarding the cause of the veteran's diagnosed respiratory 
conditions. 

In February 1988, VA received the veteran's initial claim of 
entitlement to service connection for a respiratory 
disorder.  The RO denied the claim in June 1988 on the basis 
that chronic obstructive pulmonary disease was not shown in 
service or until many years after discharge.  Notification 
of the denial, including information concerning the 
veteran's appellate rights, was issued in July 1988.  
However, the veteran did not appeal the decision and it 
became final.  See 38 U.S.C.A. § 7105.  

In April 1989, VA received copies of the veteran's VA 
treatment records for the period from January 1980 to 
January 1989.  The records show that the veteran was treated 
for wheezing, coughing and shortness of breath.  The records 
also show treatment for a cold with congestion and a 
productive cough, and use of an inhaler for wheezing.

In June 1990, VA received a completed VA Form 21-526 
(Application for Compensation or Pension), in June 1990, 
which included a claim of entitlement to service connection 
for a lung disorder.  In July 1990, the RO refused to reopen 
the claim on the basis that new and material evidence had 
not been submitted to warrant reopening the claim.  
Notification of the denial, including information concerning 
the veteran's appellate rights, was issued in August 1990.  
The veteran appealed the decision to the Board.

In connection with his appeal, the veteran testified at a 
hearing at the RO in August 1991.  The veteran testified 
that he was exposed to dust and "buckles," and that he spent 
three days in a field hospital after exposure to rain caused 
wheezing and inability to breathe.  The veteran testified 
that his asthma has worsened over the years.  He commented 
that he smoked only during service.  The veteran reported 
that his work as a custodian was difficult since he had to 
work with chemicals.  

In April 1993, the Board issued a final decision denying the 
claim on the basis that the evidence submitted was 
cumulative, and did not tend to show that a lung disorder 
was incurred in service.  See 38 U.S.C.A. § 7104. 

In June 1993, VA received additional VA treatment records 
for the period from 1991 to 1993.  The records reflect the 
veteran's complaints of and treatment for asthma, including 
the use of an inhaler. 

In February 1994, the RO refused to reopen the claim on the 
basis that new and material evidence had not been submitted.  
Notification of the denial, including information concerning 
the veteran's appellate rights, was issued in March 1994.  
The veteran appealed the decision.  

In connection with the appeal, a personal hearing was 
conducted at the RO in October 1994.  The veteran recalled 
that while in Korea, he spent three to four days in the 
hospital due to an asthma attack in June or July 1952.  He 
had no further attacks after he was treated in Korea, but 
would have light attacks.  Through the years, he suffered 
from attacks.  He used home remedies and sought treatment.  
The veteran discussed his history of cigarette smoking.  The 
veteran noted that physicians felt that the asthma was 
related to cigarette smoking.  The veteran stated that he 
felt fine at separation and declined to mention any symptoms 
relating to his claimed disorder. 

The veteran was afforded a VA examination in March 1996.  
The reported history of an asthma attack and hospitalization 
in Korea was noted, as well as complaints of asthma and 
shortness of breath.  The examiner diagnosed asthma 
controlled by medication and shortness of breath by history.  

In a March 1997 decision, the Board issued a final decision 
denying the claim on the basis that the new and material 
evidence had not been submitted to warrant reopening the 
claim.  See 38 U.S.C.A. § 7104. 

In July 1997, VA received the veteran's application to 
reopen his claim.  In August 1998, the veteran submitted a 
statement reiterating his allegation that his asthma was 
incurred during service.  

In 1998, VA outpatient treatment records dated from 1991 to 
1998 were added to the record.  The records reflect ongoing 
complaints and treatment of the veteran's asthma.  When 
examined in February 1992, a diagnosis of 10 years prior was 
noted.  On examination in February 1991, a 30-year history 
of asthma was reported.  

In a January 1999 decision, the RO refused to reopen the 
claim.  Notification of the refusal to reopen, including 
information concerning the veteran's appellate rights, was 
issued on January 25, 1999.  However, the veteran did not 
appeal the decision and it became final.  Decisions of the 
RO are final under 38 U.S.C.A. § 7105 (West 1991); however, 
the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108 (West 1991). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record 
subsequent to the RO's January 1999 refusal to reopen the 
claim.  

In April 2000, VA received the veteran's application to 
reopen his claim.  The veteran included Surgeon General 
reports, which reflect treatment rendered in 1951, 1953 and 
1954 for various conditions such as uveitis, chancroid and 
urethritis.  The veteran also provided a February 2000 
letter from the National Personnel Records Center indicating 
the damage to the veteran's service medical records in a 
fire that occurred at the center in 1973.  It was also noted 
that a search of sick reports yielded negative results.  

In May 2002, the veteran testified before the undersigned 
member of the Board at the RO.  It was noted that there were 
no additional written documents for submission.  The veteran 
testified that when he was in Korea in 1952, it was the 
rainy season and he suddenly came down with wheezing and 
shortness of breath.  He was taken to the hospital and 
stayed there for three days.  When he returned home, he did 
not have a problem and figured that it was due to smoking.  
He started smoking during service.  He continued to suffer 
from attacks after his separation from service in 1954.  The 
veteran noted that until 1955, he saw a physician who 
diagnosed asthma and advised him to stop smoking.  He 
started seeking treatment at a VA facility in the 1970s.  He 
stopped smoking 10 to 15 years prior.  Before service, he 
never suffered asthma attacks and the first episode of 
respiratory problems occurred during service.  He has not 
noticed improvement in his condition since he stopped 
smoking.  The veteran testified that he tried to contact his 
private physicians who treated him in the 1950s, but they 
did not recall treating the veteran.  

Here, the Board finds that the evidence is not new and 
material.  The Surgeon General's reports are entirely 
negative for the treatment of respiratory conditions during 
service, and the same is true for the service medical 
records previously considered.  Similarly, the veteran's 
testimony of May 2002 essentially provides the same 
information presented in statements and testimony previously 
considered.  Therefore, the evidence presented is cumulative 
and redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  It is the determination of the Board that the 
evidence presented by the appellant with regard to his claim 
of entitlement to service connection for asthma is not new 
and material, thus the claim is not reopened.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a lung disorder, and the appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

